Citation Nr: 1202668	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-07 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 30 percent for service connected lens implantation status post cataract extraction, left eye.  

4.  Entitlement to a disability rating in excess of 10 percent for service connected hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 and January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As an initial matter, the Board notes that a claim for a disability rating in excess of 10 percent for service connected eczema was denied in a January 2008 rating decision.  The Veteran submitted a timely notice of disagreement in February 2008.  A statement of the case was issued in July 2010, granting an increased disability rating.  The Veteran has not submitted a timely VA Form 9 (Appeal to the Board of Veterans' Appeals ), or a predecessor form, or other correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law made by the agency of original jurisdiction (AOJ).  

Under VA regulations, an appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  Accordingly, the Board does not have jurisdiction over this issue.  See 38 C.F.R. § 20.202 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

A statement of the case addressing the Veteran's increased rating claims was issued in March 2009 and that same month, the Veteran submitted a VA Form 9 on which he indicated that he did not want a BVA hearing.

In March 2010, the RO issued a statement of the case addressing the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  In March 2010, the Veteran submitted a VA Form 9 in which he indicated that he wanted a BVA hearing in Washington, DC.  

The VA sought clarification from the Veteran on this issue in light of three different responses cited above.

An August 2010 Report of Contact form documents that the Veteran clarified he wants a local hearing before a member of the Board in Atlanta, Georgia.  This is the most recent correspondence from the Veteran regarding his hearing preference.  It does not appear that the RO ever scheduled the Veteran for a BVA Travel Board hearing.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Thus, a remand of the present appeal is necessary to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for an in-person hearing at the RO with a VLJ in accordance with the Veteran's request in the order that the request was received.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

